Citation Nr: 18100220
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 12-15 837
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for squamous cell cancer of the throat is remanded for additional development.
The Veteran served on active duty from July 1969 to June 1971.  He was awarded a Combat Action Ribbon in recognition of his service in the Republic of Vietnam.
In September 2016, the claim was remanded by the Board of Veterans Appeals (Board) for further development.
In this case, the Veteran seeks service connection for squamous cell cancer of the throat based on in-service exposure to herbicides. 
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to herbicides is conceded.
Diseases presumed to be associated with herbicides are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  Under the law as it now stands, a presumption of service connection based on the Veterans exposure to herbicides cannot be granted in this case because squamous cell cancer of the throat does not appear on the list of diseases associated with Agent Orange.  However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
Currently, the record contains two medical opinions.  In a September 2009 private opinion, Dr. M. stated that the Veterans cancer was normally seen in smokers and because the Veteran did not smoke, he was at risk for association between Agent Orange and development of cancer.  No rationale was provided, nor did the doctor commit to stating that the Veterans cancer was at least as likely as not due to Agent Orange exposure.  Following remand by the Board, the Veteran underwent a VA examination in October 2016.  The examiner diagnosed oropharyngeal squamous cell carcinoma of the throat.  He noted that, historically, this cancer was associated with tobacco and alcohol use with a rapidly growing subset of Human Papilloma Virus (HPV) in more than 50% to 80% of more recent cases.  The VA examiner noted that the Veteran denied a history of smoking and no HPV testing had been performed.  The examiner concluded that if the tonsil pathology was HPV negative, and [the Veteran] denies tobacco and alcohol history, squamous cell carcinoma or the oropharynx (palatine tonsil) due to herbicide exposure . . . cannot be entirely excluded.
Unfortunately both of these opinions are speculative in nature and do not provide the degree of certainly required for persuasive nexus evidence in this case.  Conjectural or speculative opinions which suggest no more than a remote possibility of an etiological relationship can be afforded little probative value.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  To satisfy the duty to assist, the Board finds it appropriate to remand for an addendum opinion.  The evidence of record does not suggest that the Veteran has any of the recognized risk factors for the development of squamous cell cancer of the throat or tonsil, specifically HPV or a history of tobacco or alcohol use.  Based on this, an examiner must be asked whether a non-speculative opinion regarding etiology can be rendered in this case.  See Jones v. Shinseki¸ 23 Vet. App. 382, 390 (2010) (holding that a medical opinion that states that no conclusion may be reached without resorting to speculation must explain the basis for such an opinion and whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge). 
The matter is REMANDED for the following action:
1. Obtain and associate with the record all outstanding VA treatment records.
2. Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for squamous cell cancer of the throat/tonsil.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified.
3.  Thereafter, obtain an addendum opinion from the October 2016 examiner, or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinion, then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veterans treatment records, the September 2009 opinion from Dr. M. and all lay statements.  
Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veterans squamous cell carcinoma of the throat/tonsil is etiologically related to service, including conceded exposure to Agent Orange in the Republic of Vietnam.
If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case in as much detail as possible, to include explaining whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.
A complete rationale for all opinions expressed should be provided.


(CONTINUED ON NEXT PAGE)
4.  After completing the above and any other development deemed necessary, readjudicate the Veterans claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski

